Citation Nr: 0511775	
Decision Date: 04/26/05    Archive Date: 05/03/05	

DOCKET NO.  99-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether a timely Substantive Appeal was received to complete 
an appeal from an April 2002 rating decision which assigned 
an effective date of July 27, 1998, for the grant of service 
connection for degenerative disc disease.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the benefit sought on appeal.  
The veteran, who had active service from June 1981 to 
October 1984, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In 
July 2004, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for final appellate review.

In light of the Board decision this date concerning the 
timeliness of the VA Form 9 received in December 2003, the 
Board notes that this document could serve as a claim to 
reopen the veteran's claim for an effective date earlier than 
July 27, 1998, for the grant of service connection for 
degenerative disc disease.  This matter is referred to the RO 
for clarification from the veteran, and any other indicated 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  An unappealed December 1996 BVA decision denied service 
connection for a back disorder.  

3.  A request to reopen a claim for service connection for a 
back disorder was received by the RO on July 27, 1998, and an 
April 2002 rating decision granted service connection as of 
that date.  

4.  The veteran expressed disagreement with the effective 
date assigned by the April 2002 rating decision and a 
Statement of the Case was issued in July 2003.  

4.  In September 2003, an employee of the veteran's attorney 
requested an extension of the time to submit a Substantive 
Appeal until the end of September, and the RO responded that 
the veteran had until October 1, 2003, to complete her 
appeal.

5.  On October 29, 2003, the employee of the veteran's 
attorney informed the RO that she wished to continue the 
appeals for entitlement to earlier effective dates and a VA 
Form 9 (Appeal to Board of Veterans' Appeals) dated 
November 14, 2003, was received on December 9, 2003. 

6.  The veteran's Substantive Appeal was not received within 
one year of the notification of the April 2002 rating 
decision, or within 60 days of the issuance of the July 2003 
Statement of the Case, or by October 1, 2003.


CONCLUSION OF LAW

The requirements for a timely Substantive Appeal to the 
April 2002 rating decision, which assigned an effective date 
of July 27, 1998, for VA compensation benefits granted by 
that decision, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 
3.159, 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this regard, the Board notes that the veteran and her 
attorney were not provided notice of the VCAA as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) until well 
after the RO's decision in this case.  That notice was not 
provided to the veteran until September 2004 in response to 
the Board's July 2004 remand.  However, in a similar case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, a claimant has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
That notice was provided to the veteran and following that 
notice the veteran's attorney responded that she did not have 
any additional evidence to submit.  The RO then reviewed the 
veteran's claim, continued the denial of the benefit sought 
and issued a Supplemental Statement of the Case.  

All the VCAA essentially requires is that the duty to notify 
be satisfied and that a claimant is given an opportunity to 
submit information and evidence in support of their claim.  
As indicated above, this has occurred in this case, and once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, as will be explained below, the Board finds that 
the law and not the evidence is dispositive in this case.  
The Court has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2002) (VCAA is not applicable where law, 
not factual evidence, is dispositive).  Furthermore, an 
opinion from the VA General Counsel has held that the VA is 
not required to provide notice of the information and 
evidence needed to substantiate a claim and is not required 
to assist a claimant in developing evidence to substantiate a 
claim, where the claim cannot be substantiated because there 
is no legal basis for the claim or because the undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (Jun. 23, 2004).

The basic facts in this case are not in dispute.  The veteran 
filed an initial claim for service connection for a back 
disorder in September 1992, and when that claim was denied by 
the RO, the veteran appealed that decision to the BVA.  In a 
decision dated in December 1996 the Board denied the 
veteran's claim for service connection for a low back 
disorder.  

On July 27, 1998, the RO received a request from the veteran 
to reopen her claim for service connection for a back 
disorder.  The RO denied that claim in a rating decision 
dated in November 1998, on the basis that new and material 
evidence had not been submitted.  The veteran expressed 
disagreement with that decision and filed a Substantive 
Appeal following the issuance of a Statement of the Case.  In 
a decision dated in December 2000, the Board determined that 
new and material evidence had been submitted to reopen the 
previously denied claim and granted the appeal to that 
extent, and remanded the case to the RO for additional 
development.  Following accomplishment of the requested 
development, a rating decision dated in April 2002 granted 
service connection for disorders that included degenerative 
disc disease of L5-S1 with radicular pain and assigned a 
60 percent evaluation.  Service connection and the 60 percent 
evaluation were both effective July 27, 1998, the date the 
veteran reopened her previously denied claim.  The veteran 
was notified of the April 2002 rating decision and of her 
appellate rights by a letter dated May 1, 2002.

In May 2002, the appellant disagreed with the effective date 
on all issues and requested that a Statement of the Case be 
issued so she could appeal that decision.  A Statement of the 
Case was issued on July 10, 2003.  An electronic mail 
communication from an employee in the law office of the 
veteran's representative dated September 8, 2003, indicated 
that the individual had spoken to the appellant and reported 
that she was attempting to obtain additional evidence.  If 
she was unable to obtain additional evidence, the 
representative had suggested that she withdraw the issues.  
An extension to the end of September was requested.  In a 
second electronic mail statement received within that same 
hour on the morning of September 8, 2003, that individual 
indicated that he had spoken to the appellant and she was 
going to withdraw these issues.  A response from the RO dated 
on the afternoon of September 8, 2003, granted the extension 
of time to complete the appeal to October 1, 2003.  

An electronic mail message dated September 25, 2003, 
indicated that a statement had been faxed withdrawing the 
issues on appeal.  It was indicated that the issue of 
entitlement to an earlier effective date award remained on 
appeal.  On October 29, 2003, the RO requested clarification 
and noted the withdrawals received on September 26, 2003, but 
noted that the issues on appeal pertained to the effective 
dates earlier than July 27, 1998, for the grant of those 
benefits.  Clarification was requested whether it was the 
veteran's intent to withdraw the appeals regarding the 
effective date of entitlement regarding those issues.  In a 
response received later that day it was indicated that she 
wished to continue the appeals for entitlement to an earlier 
effective date only.  

A VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
November 14, 2003, and received on December 9, 2003, 
indicated that the veteran decided to continue her appeal 
with respect to the issue of entitlement to an effective date 
earlier than July 27, 1998, for the grant of service 
connection for degenerative disc disease.  

In a letter from the RO to the veteran and her representative 
dated in December 2003, the veteran was notified that the VA 
Form 9 was not received within 60 days of the issuance of the 
Statement of the Case in July 2003, and was not received 
within the date of the requested extension, specifically 
October 1, 2003.  The RO concluded that since the VA Form 9 
was not timely received the appeal was considered withdrawn.  
The veteran expressed disagreement with that decision and 
began this appeal.  

Pursuant to the Board's July 2004 remand, the RO provided the 
veteran notice of the substance of the VCAA in response, the 
veteran's attorney indicated that the veteran did not have 
any additional evidence to submit.



Law and Analysis

VA laws and regulations prescribe specific procedures for 
review of a decision of the RO by the BVA.  After the RO 
makes a decision and informs a claimant of the decision, the 
claimant is also informed of her appellate rights and the 
procedure for exercising those rights.  Appellate review of 
an RO decision is initiated by filing of a Notice of 
Disagreement and completed by filing a Substantive Appeal 
after a Statement of the Case is furnished by the RO.  
38 U.S.C.A. § 7105(a).  However, a veteran does not have an 
unlimited period of time in which to initiate appellate 
review.  A Notice of Disagreement must be filed within one 
from the date of the mailing of the notice of the decision 
being appealed, 38 U.S.C.A. § 7105(b)(1), and a Substantive 
Appeal must be filed within 60 days from the date the RO 
mailed the Statement of the Case to the veteran, or within 
the remainder of the one-year period from the date of the 
mailing of the notification of the determination being 
appealed, whichever is later.  38 C.F.R. § 20.302(b).  

Under the facts and circumstances of this case, the Board 
finds that the veteran did not file a timely Substantive 
Appeal to the April 2002 rating decision which granted 
service connection for her back disability effective July 27, 
1998.  The veteran timely filed a Notice of Disagreement to 
the April 2002 rating decision, and the RO issued a Statement 
of the Case in July 2003.  It was not until a VA Form 9 dated 
in November 2003, but received in December 2003, was received 
in connection with the appellant's appeal for an earlier 
effective date for the grant of service connection for 
degenerative disc disease.  As such, since the Substantive 
Appeal was not received within one year of the date that the 
veteran was notified of the April 2002 rating decision, 
specifically the May 1, 2002, letter, or within 60 days of 
the issuance of the July 2003 Statement of the Case and the 
extension to October 1, 2003, the VA Form 9 received on 
December 2003 was not timely filed and the RO's April 2002 
rating decision is final.  

The Board acknowledges that there was communication between 
the veteran and an employee from her representative's law 
office.  However, the RO did communicate with that individual 
and allowed an extension of the time to submit a Substantive 
Appeal until October 1, 2003.  However, contemporaneous with 
this communication, this individual created confusion by 
withdrawing the issues which included degenerative disc 
disease, but purported to retain the issue of entitlement to 
an earlier effective date on appeal.  However, as the RO 
explained to this individual in October 2003 that the only 
issues on appeal consisted of entitlement to earlier 
effective dates, but that individual continued to insist that 
the veteran desired to continue the appeal for entitlement to 
an earlier effective date.

While it may be possible to construe the September 25, 2003 
electronic mail message from the individual acting on the 
veteran's behalf as the equivalent of a Substantive Appeal by 
adding that the issue of entitlement to an earlier effective 
date remained on appeal, that statement must be viewed in 
light of the appellant's own signed statement which 
explicitly and specifically withdrew the issues then on 
appeal.  As such, the Board does not believe that the 
September 25, 2003, electronic mail messages from an 
individual working for the veteran's attorney constitute a 
valid Substantive Appeal when the statement is inconsistent 
with the appellant's own signed explicit instructions to 
withdraw her appeal.  Accordingly, the Board concludes that a 
timely Substantive Appeal was not received to complete an 
appeal from an April 2002 rating decision which assigned an 
effective date of July 27, 1998, for VA compensation benefits 
granted by that decision, including the veteran's back 
disability, and the appeal is denied.



ORDER

A timely Substantive Appeal was not received to complete an 
appeal from an April 2002 rating decision which assigned an 
effective date of July 27, 1998, for the grant of service 
connection for degenerative disc disease, and the appeal is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


